Citation Nr: 0925446	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent, from 
November 2, 2005, forward, for lumbosacral strain.  


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Atlanta, Georgia RO.



The Board notes that the Veteran, in his May 2005 statement, 
appears to raise a claim of service connection for a 
psychiatric disorder, secondary to the service connected low 
back disability.  This matter is REFERRED to the RO for the 
appropriate action.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
ankylosis, intervertebral disc syndrome, or objective 
neurological deficit.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In May 2005, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for the claim 
for an increased rating.  The Board notes that the Veteran 
was not specifically informed to submit medical or lay 
evidence demonstrating the effect a worsening of his 
lumbosacral strain has on his employment and daily life.  The 
Board finds that no prejudice resulted, however, because the 
Veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on his employment and daily life.  The Veteran was 
also notified that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award in a March 2006 letter.

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the November 2006 
Statement of the Case.  Although the Veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the Veteran was 
able to effectively participate extensively in the appeals 
process (to include via a personal hearing), and the Veteran 
had ample time to submit evidence.  The evidence suggests 
that the Veteran was fully aware of what was necessary to 
substantiate this claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  
The Board notes that the only examination of record on the 
claim for an increased rating is almost four years old.  A 
remand is not necessary, however, as the evidence of record 
adequately and accurately reflects the nature and severity of 
the Veteran's low back disability.  The Veteran has not 
contended that his condition is "worse" than that depicted 
in the VA treatment records, and he has not alleged that 
there is any outstanding relevant information.  Thus, the 
Board finds that the evidence currently of record is 
sufficient to decide the claim.  





Procedural History

For historical purposes, it is noted that service connection 
was established for lumbosacral strain by the RO in a January 
1977 decision, based on evidence that the condition onset in 
service.  A 10 percent disability evaluation was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  A 10 percent rating was then maintained until May 
2004, when the rating was increased to 20 percent, effective 
December 23, 2003.  See May 2004 rating decision.  The May 
2004 rating decision also awarded 10 percent ratings for 
radiculopathy of the right and left lower extremity.  

In May 2005, the Veteran submitted a statement expressing his 
disagreement with the "decision of [his] claim".  The RO 
found the statement unclear as to the nature and scope of the 
Veteran's disagreement, however, and in February 2006, the RO 
sent the Veteran a letter, notifying him of this finding and 
requesting that he specifically inform the RO of which aspect 
of the May 2005 rating decision he disagreed.  The Veteran 
did not respond to this request.  Thus, per 
38 C.F.R. § 19.26, the RO interpreted the May 2005 statement 
as new claims for increased ratings (rather than as a notice 
of disagreement) and adjudicated the issues of increased 
ratings for lumbosacral strain and radiculopathy in a May 
2006 rating decision.  

In the May 2006 decision, which informed the Veteran that the 
RO had abandoned his appeal and interpreted the May 2005 
statement as new claims, the RO maintained the ratings for 
radiculopathy but increased the rating for lumbosacral strain 
to 40 percent, effective November 2, 2005.  The Veteran then 
submitted a timely notice of disagreement with the assignment 
of the 40 percent rating; contending that a higher rating was 
warranted.  The Veteran did not disagree with the denial of a 
rating in excess of 10 percent for radiculopathy of the right 
or left lower extremity or the denial of a rating in excess 
of 20 percent prior to 
November 2, 2005 for lumbosacral strain, and these decisions 
are now final.  
38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  Thus, the only issue before the 
Board is whether a rating in excess of 40 percent is 
warranted. 

Entitlement to an Increased Rating 

The Veteran's lumbar spine disability is currently rated 
under the General Rating Formula for the Spine (Formula).  
The Formula provides a 40 percent rating for forward flexion 
to 30 degrees or less or favorable ankylosis  of the entire 
thoracolumbar spine.  It provides a 50 percent rating for 
unfavorable ankylosis .  The proper rating under the Formula 
is determined without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See Formula, 
Note 1.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The evidence reflects the Veteran's history of chronic low 
back pain with radiation to the right lower extremity, for 
which the Veteran takes daily medication.  The evidence also 
reflects the Veteran's history that his low back disability 
has negatively affected his work.  In support of this 
contention, he has submitted a statement from a former co-
worker who stated that he originally thought that the Veteran 
was lazy but then he realized that the Veteran was unable to 
do certain work because of his back pain.  The Veteran also 
submitted disciplinary reports from his employer, which 
indicate that the Veteran was not meeting his production 
goals because of a lack of sense of urgency.  The Veteran has 
indicated that it was his back pain, rather than a lack of 
sense of urgency, that made it impossible for him to meet his 
production goals, and in September 2005, the Veteran reported 
that he was no longer working.  

April 2005 VA treatment records reflect the Veteran's history 
of back pain with muscle spasm and radiation.  X-ray images 
showed normal findings for the lumbar spine.  

A November 2005 VA examination record reflects the Veteran's 
history of constant pain in the low back with radiation and 
intermittent numbness and tingling, for which the Veteran 
took oxycodone and Robaxin as needed and for which he used a 
TENS unit daily.  The Veteran indicated that he had lost his 
employment due to his recurrent back exacerbations.  He 
reported that he was still able to function with medication, 
however, and he denied being incapacitated or having any 
bedrest prescribed by a physician.  Examination revealed 
normal gait and normal posture without lordosis, kyphosis, or 
scoliosis.  There was tenderness to palpation of the lumbar 
midline and paraspinal region with mild spasm.  Range of 
motion testing revealed flexion to 30 degrees with pain 
beginning at 30 degrees, extension to 20 degrees with pain 
beginning at 20 degrees, right and left lateral flexion to 20 
degrees with pain beginning at 20 degrees, and right and left 
rotation to 20 degrees with pain beginning at 20 degrees.  
Range of motion was limited by pain, fatigue, weakness, lack 
of endurance, and incoordination following repetitive use, 
but the additional limitation in degrees could not be 
determined.  The examiner stated that there was no evidence 
of intervertebral disc syndrome, and neurological testing was 
normal: motor strength was full, muscle tone was normal, 
sensation was intact and equal, coordination was normal, and 
reflexes were full and equal.  X-ray images showed no 
significant findings.  The examiner diagnosed the Veteran 
with chronic lumbosacral sprain with limited range of motion.  
The examiner indicated that, in his opinion which was based 
on the examination, the Veteran was able to provide self-
care, but was limited in performing high-impact activities 
and in doing frequent heavy lifting, carrying, bending, 
stooping, and crouching.  

June 2006 VA treatment records reflect the Veteran's history 
of chronic low back pain with sciatical pain.  The record 
notes that the Veteran denied bowel or bladder incontinence.  
Examination revealed flexion which was limited by pain to 45 
degrees, extension to 20 degrees, and lateral bending to 20 
degrees.  There was a right lumbar curve and tenderness over 
the spinous processes and paraspinals over the lower thoracic 
and lumbar areas.  Sensation was intact, reflexes were 
symmetrical, and motor strength was full in the left lower 
extremity and at least 4+/5 in the right lower extremity.  
The examiner diagnosed the Veteran with low back pain from 
degenerative joint disease with facet and ligamentum flavum 
hypertrophy on magnetic resonance imaging (MRI). 

After review of the evidence, the Board finds that a rating 
in excess of 40 percent is not warranted at any time during 
the appellate period under the Formula:  the record is absent 
any findings or complaints of ankylosis, and although the 
veteran's range of motion is limited by pain, fatigue, 
weakness, lack of endurance, and incoordination, it is not so 
limited as to be analogous to ankylosis, including after 
repetition.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Additionally, a separate rating is not warranted 
pursuant to Note 1:  the Veteran has already been assigned a 
separate rating for radiculopathy, and there is no evidence 
of additional neurological problems which would warrant 
another separate rating.  A rating in excess of 40 percent is 
also not available under any alternative spinal diagnostic 
code as there is no diagnosis of intervertebral disc syndrome 
or residuals of vertebral fracture.  Thus, the Board finds 
that a schedular rating in excess of 40 percent is not 
warranted at any time during the appellate period.  

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's history of 
occupational impairment.  In this case, although the Veteran 
has reported occupational impairment secondary to his low 
back disability, the Board finds that this effect on 
industrial capability is not, however, in and of itself, of 
such significance as to warrant referral for consideration of 
a compensable evaluation on an extraschedular basis, and the 
Board finds that the impairment has been considered in the 
currently assigned disability rating.  38 C.F.R. § 3.321(b); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards"; thus, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that it has also considered whether 
a 40 percent rating was warranted prior to November 2, 2005.  
Review of the evidence dating prior to November 2, 2005, 
reveals no findings or histories suggestive of flexion 
limited to 30 degrees or less or favorable ankylosis, 
however; thus, the Board finds that a rating in excess of 40 
percent is not warranted prior to November 2, 2004.  



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


